DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a QPIDS filed on 01/27/2022 after issue fee has been paid.
Claims 1-15 are allowed.

IDS filed on 01/27/2022 has been reviewed and considered and IDS does not alter the allowability send on 10/14/2021.  Claims 1-15 are still allowable since the cited references in the IDS filed by applicant on 01/27/2022, either alone or in combination, do not disclose or suggest: a method for producing a silica aerogel comprising:
to prepare a water glass dispersion solution for forming silica colloid particles of step 1);  
adding a surface modifier solution to the water glass dispersion solution for forming silica colloid particles to form the silica colloid particles of step 2);
mixing an acid catalyst with a second water glass solution to prepare a water glass dispersion solution for forming a silica wet gel of step 3);
adding the water glass dispersion solution for forming the silica wet gel to the reactor including the silica colloid particles to form the silica wet gel of step 4);
wherein the second water glass solution contain a silicon dioxide

In light above, the present claims 1-15 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/14/2022